 



Exhibit 10.2

AMENDMENT NUMBER ELEVEN TO LOAN AND SECURITY AGREEMENT

          THIS AMENDMENT NUMBER ELEVEN TO LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of August 28, 2003, is entered into between and among, on
the one hand, the lenders identified on the signature pages hereof (such
lenders, together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO FOOTHILL, INC., a California corporation, formerly known as Foothill
Capital Corporation, as the arranger and administrative agent for the Lenders
(“Agent”), and, on the other hand, HYPERCOM CORPORATION, a Delaware corporation
(“Parent”), and each of Parent’s Subsidiaries identified on the signature pages
hereof (such Subsidiaries are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”), with reference to the following:

W I T N E S S E T H

          WHEREAS, Borrowers and Parent previously entered into that certain
Loan and Security Agreement, dated as of July 31, 2001, as amended by Amendment
Number One to Loan and Security Agreement dated as of October 3, 2001, by
Amendment Number Two to Loan and Security Agreement dated as of November 13,
2001, by Amendment Number Three to Loan and Security Agreement dated as of
February 13, 2002, by Amendment Number Four to Loan and Security Agreement dated
as of June 24, 2002, by Amendment Number Five to Loan and Security Agreement
dated as of December 23, 2002, by Amendment Number Six to Loan and Security
Agreement dated as of March 5, 2003, by Amendment Number Seven to Loan and
Security Agreement dated as of March 28, 2003, by Amendment Number Eight to Loan
and Security Agreement dated as of May 12, 2003, by Amendment Number Nine to
Loan and Security Agreement and other Loan Documents dated as of June 30, 2003,
and by Amendment Number Ten to Loan and Security Agreement dated as of
August 14, 2003, (as the same may be further amended, restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”), with Agent and
Lenders pursuant to which Lenders have made certain loans and financial
accommodations available to Borrowers and Parent;

          WHEREAS, Borrowers have requested that the Lender Group agree to amend
the Loan Agreement as set forth herein; and

          WHEREAS, subject to the satisfaction of the conditions set forth
herein, the Lender Group is willing to so amend the Loan Agreement.

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to amend the
Loan Agreement as follows:

1.     DEFINITIONS. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Loan Agreement, as
amended hereby.

1



--------------------------------------------------------------------------------



 



2.     AMENDMENT TO LOAN AGREEMENT.

     (a)  Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the following definition in its entirety as follows:

          “Permitted Restricted Payments” means (a) dividends, loans, or
advances to Parent to enable Parent to make payment of its general operating
expenses and federal, state, local and foreign tax obligations then due and
owing and incurred in the ordinary course of business if and so long as Parent
(i) immediately uses the proceeds of such dividends, loans, or advances solely
to satisfy such obligations and (ii) does not use such to satisfy the
obligations of any other Person through the satisfaction of a guaranty or
otherwise, and (b) any purchase, acquisition, redemption, or retirement by
Parent of any class of its outstanding Stock on or before September 30, 2003, in
an aggregate amount not in excess of $10,000,000.

3.     CONDITIONS PRECEDENT TO THIS AMENDMENT. The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof:

     (a)  The representations and warranties in the Loan Agreement and the other
Loan Documents shall be true and correct in all respects on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date);

     (b)  Agent shall have received the reaffirmation and consent of each
Guarantor, attached hereto as Exhibit A, duly executed and delivered by an
authorized official of Guarantor;

     (c)  No Default or Event of Default shall have occurred and be continuing
on the date hereof or as of the date of the effectiveness of this Amendment; and

     (d)  No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower, Guarantors, or the Lender Group.

4.     CONSTRUCTION. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.

5.     ENTIRE AMENDMENT; EFFECT OF AMENDMENT. This Amendment, and terms and
provisions hereof, constitute the entire agreement among the parties pertaining
to the subject matter hereof and supersedes any and all prior or contemporaneous
amendments relating to the subject matter hereof. Except for the amendments to
the Loan Agreement

2



--------------------------------------------------------------------------------



 



expressly set forth in Section 2 hereof, the Loan Agreement and other Loan
Documents shall remain unchanged and in full force and effect. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of any right, power, or remedy of the
Lender Group as in effect prior to the date hereof. The agreements set forth
herein are limited to the specifics hereof, shall not apply with respect to any
facts or occurrences other than those on which the same are based, shall not
excuse future non-compliance with the Loan Agreement, and shall not operate as a
consent to any further or other matter, under the Loan Documents. To the extent
any terms or provisions of this Amendment conflict with those of the Loan
Agreement or other Loan Documents, the terms and provisions of this Amendment
shall control. This Amendment is a Loan Document.

6.     COUNTERPARTS; TELEFACSIMILE EXECUTION. This Amendment may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument and any of the parties hereto may execute this Amendment by
signing any such counterpart. Delivery of an executed counterpart of this
Amendment by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile also shall deliver an
original executed counterpart of this Amendment, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.

7.     MISCELLANEOUS.

     (a)  Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Loan Agreement shall mean and refer to the Loan
Agreement as amended by this Amendment.

     (b)  Upon the effectiveness of this Amendment, each reference in the Loan
Documents to the “Loan Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Loan Agreement shall mean and refer to the Loan
Agreement as amended by this Amendment.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
and delivered as of the date first written above.

    HYPERCOM CORPORATION,
a Delaware corporation HYPERCOM EMEA, INC.,
fka Hypercom Europe Limited, Inc.,
an Arizona corporation   By: /s/ John W. Smolak
Name: John W. Smolak
Title: Executive Vice President and
Chief Financial and Administrative Officer By: /s/ John W. Smolak
Name: John W. Smolak
Title: Executive Vice President   HYPERCOM U.S.A., INC.,
a Delaware corporation HYPERCOM MANUFACTURING RESOURCES, INC.,
an Arizona corporation   By: /s/ John W. Smolak
Name: John W. Smolak
Title: Executive Vice President By: /s/ John W. Smolak
Name: John W. Smolak
Title: Executive Vice President   HYPERCOM LATINO AMERICA, INC.,
an Arizona corporation EPICNETZ, INC.,
a Nevada corporation   By: /s/ John W. Smolak
Name: John W. Smolak
Title: Executive Vice President By: /s/ John W. Smolak
Name: John W. Smolak
Title: Executive Vice President   WELLS FARGO FOOTHILL, INC.,
a California corporation, formerly known as
Foothill Capital Corporation, as Agent and as
a Lender     By: /s/ John Nocita
Name: John Nocita
Title: Vice President

 



--------------------------------------------------------------------------------



 



Exhibit A

REAFFIRMATION AND CONSENT

          All capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed to them in that certain Loan and Security
Agreement by and among the lenders identified on the signature pages thereof
(such lenders, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), WELLS FARGO FOOTHILL, INC., a California corporation, formerly known
as Foothill Capital Corporation, as the arranger and administrative agent for
the Lenders (“Agent”), and, on the other hand, HYPERCOM CORPORATION, a Delaware
corporation (“Parent”), and each of Parent’s Subsidiaries identified on the
signature pages thereof (such Subsidiaries are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), dated as of July 31, 2001, as amended by
Amendment Number One to Loan and Security Agreement dated as of October 3, 2001,
by Amendment Number Two to Loan and Security Agreement dated as of November 13,
2001, by Amendment Number Three to Loan and Security Agreement dated as of
February 13, 2002, by Amendment Number Four to Loan and Security Agreement dated
as of June 24, 2002, by Amendment Number Five to Loan and Security Agreement
dated as of December 23, 2002, by Amendment Number Six to Loan and Security
Agreement dated as of March 5, 2003, by Amendment Number Seven to Loan and
Security Agreement dated as of March 28, 2003, by Amendment Number Eight to the
Loan and Security Agreement dated as of May 12, 2003, by Amendment Number Nine
to Loan and Security Agreement and other Loan Documents dated as of June 30,
2003, and by Amendment Number Ten to Loan and Security Agreement dated as of
August 14, 2003, (as the same may be further amended, restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”), or in Amendment
Number Eleven to Loan and Security Agreement dated as of August 28, 2003 (the
“Amendment”), among Parent, the Borrowers and the Lender Group. The undersigned
hereby (a) represent and warrant to the Lender Group that the execution,
delivery, and performance of this Reaffirmation and Consent are within its
powers, have been duly authorized by all necessary action, and are not in
contravention of any law, rule, or regulation, or any order, judgment, decree,
writ, injunction, or award of any arbitrator, court, or governmental authority,
or of the terms of its charter or bylaws, or of any contract or undertaking to
which it is a party or by which any of its properties may be bound or affected;
(b) consents to the transactions contemplated by the Amendment and the execution
and delivery thereof; (c) acknowledges and reaffirms its obligations owing to
the Lender Group under the Guaranty and any other Loan Documents to which it is
a party; and (d) agrees that each of the Loan Documents to which it is a party
is and shall remain in full force and effect. Although the undersigned has been
informed of the matters set forth herein and has acknowledged and agreed to
same, it understands that the Lender Group has no obligations to inform it of
such matters in the future or to seek its acknowledgment or agreement to future
amendments, and nothing herein shall create such a duty. Delivery of an executed
counterpart of this Reaffirmation and Consent by telefacsimile shall be equally
as effective as delivery of an original executed counterpart of this
Reaffirmation and Consent. Any party delivering an executed counterpart of this

 



--------------------------------------------------------------------------------



 



Reaffirmation and Consent by telefacsimile also shall deliver an original
executed counterpart of this Reaffirmation and Consent but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Reaffirmation and Consent. This
Reaffirmation and Consent shall be governed by the laws of the State of
California.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

HYPERCOM CORPORATION,
a Delaware corporation

By: /s/ John W. Smolak
Name: John W. Smolak
Title: Executive Vice President and
Chief Financial and Administrative Officer

HYPERCOM DO BRASIL INDUSTRIA E
COMERCIO LIMITADA (BRAZIL), an
organization organized under the laws of
Brazil

          By: Hypercom U.S.A., Inc.,
       its shareholder           By: /s/ John W. Smolak     Name: John W. Smolak
    Title: Executive Vice President           By: Hypercom Latino America, Inc.,
       its shareholder           By: /s/ John W. Smolak     Name: John W. Smolak
    Title: Executive Vice President

 